

CONSENT AND
TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS CONSENT AND TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into as of November 21, 2007, by and among SMF
Energy Corporation, a Delaware corporation and successor-by-merger to Streicher
Mobile Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a
Delaware corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation
("H & W" and, collectively with SMF and SSI, "Borrower"); and Wachovia Bank,
National Association, a national banking association and successor-by-merger to
Congress Financial Corporation (Florida) ("Lender").


R E C I T A L S


A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated September 26, 2002 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement"). The Obligations under (and as defined
in) the Loan Agreement are guaranteed by Streicher Realty, Inc., a Florida
corporation ("Guarantor").


B. The parties hereto desire to amend the Loan Agreement upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:


1. Each capitalized term used in this Amendment, unless otherwise defined
herein, shall have the meaning ascribed to such term in the Loan Agreement.


2. Borrower has requested that Lender consent to SMF's incurrence of unsecured
Subordinated Debt pursuant to one or more Promissory Notes dated November 19,
2007 executed by SMF in favor of certain investors in the aggregate principal
amount of approximately $2,000,000. Lender hereby consents to SMF's incurrence
of such Subordinated Debt provided that: (a) the proceeds of such Subordinated
Debt (in an amount not less than $1,800,000 and not more than $2,000,000) shall
be fully funded and received by SMF on or before the close of business on the
date hereof and shall be used by Borrower exclusively for working capital
purposes, (b) Lender shall have received and approved, prior to the date that
such Subordinated Debt is incurred, copies of the proposed documents intended to
evidence such Subordinated Debt, with true, correct and complete copies of such
executed documents to be furnished to Lender promptly after execution, (c) such
Subordinated Debt shall be subject and subordinate to the payment of the
Obligations pursuant to Subordination Agreements in form and substance similar
to the Subordination Agreements attached hereto as Exhibit A with only such
changes as may be disclosed to and accepted by Lender in writing in its
discretion, and (d) such Subordinated Debt shall otherwise be subject to the
terms of Section 9.9(e) of the Loan Agreement.



--------------------------------------------------------------------------------


 
3. Subject to the satisfaction of each of the conditions precedent set forth in
this Amendment, the Loan Agreement is hereby amended as follows:


(a) By deleting in its entirety the definition of "Capital Expenditures"
contained in Section 1.70 of the Loan Agreement and by substituting in lieu
thereof the following:


1.70 "Capital Expenditures" shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Indebtedness under Capital
Leases, but excluding any such expenditures made with restricted cash
constituting proceeds of Excluded Assets (including restricted cash deposited in
the account described in subclause (i) of the definition of "Excluded Assets").


(b) By deleting the reference to "$300,000" contained in Section 2.2(e) of the
Loan Agreement and by substituting in lieu thereof "$1,000,000".


(c) By deleting Section 9.21 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.21 Fixed Charge Coverage Ratio. Borrower shall not, as of any month end in
which the Average Excess Availability is less than the amount set forth below
and corresponding to such month, or as of the end of any month during which an
Event of Default occurs or exists, on a cumulative basis for the applicable
fiscal year, permit the ratio of (a) EBITDA to (b) Fixed Charges to be less than
1.0 to 1.0.


Month
Average Excess Availability
February 2007
$1,500,000
March 2007
$1,500,000
April 2007
$1,500,000
May 2007
$1,500,000
June 2007
$2,500,000
July 2007
$2,500,000
August 2007
$2,500,000
September 2007
$2,500,000
October 2007
$1,800,000
November 2007
$800,000
December 2007
$800,000
January 2008
$800,000
February 2008 and
each month thereafter
$1,800,000



- 2 -

--------------------------------------------------------------------------------


 
(d) By deleting Section 9.22 of the Loan Agreement in its entirety and by
substituting in lieu thereof the following:


9.22 Excess Availability. Borrower shall maintain Excess Availability as
determined by Lender in an amount not less than: (a) at all times on or before
November 22, 2007, $750,000, (b) at all times during the period beginning on
November 23, 2007 and ending on December 30, 2007, $500,000, and (c) at all
times on and after December 31, 2007, $750,000.


4. Borrower hereby ratifies and reaffirms the Obligations, each of the Financing
Agreements and all of Borrower's covenants, duties, indebtedness and liabilities
under the Financing Agreements.


5. Borrower acknowledges and stipulates, to induce Lender to enter into this
Amendment, that the Loan Agreement and the other Financing Agreements executed
by Borrower are legal, valid and binding obligations of Borrower that are
enforceable against Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by Borrower); and the security interests and
liens granted by Borrower in favor of Lender are duly perfected, first priority
security interests and liens.


6. Borrower represents and warrants to Lender, to induce Lender to enter into
this Amendment, that no Default or Event of Default exists on the date hereof;
the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower; and except as may
have been disclosed in writing by Borrower to Lender prior to the date
hereof, all of the representations and warranties made by Borrower in the Loan
Agreement are true and correct on and as of the date hereof.


7. In consideration of Lender's willingness to enter into this Amendment,
Borrower hereby agrees to pay to Lender a nonrefundable amendment fee (the
"Amendment Fee") in the amount of five thousand dollars ($5,000) in immediately
available funds on the date hereof, which shall be fully earned on the date
hereof. Additionally, to induce Lender to enter into this Amendment and grant
the accommodations set forth herein, Borrower agrees to pay, on demand, all
costs and expenses incurred by Lender in connection with the preparation,
negotiation and execution of this Amendment and any other Financing Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.


- 3 -

--------------------------------------------------------------------------------


 
8. The effectiveness of the amendments to the Loan Agreement set forth in this
Amendment is subject to the satisfaction of each of the following conditions
precedent, in each case in form and substance satisfactory to Lender:


(a) Lender shall have received duly executed and delivered counterparts of this
Amendment from Borrower and Guarantor;


(b) Lender shall have received full payment of the Amendment Fee and the other
amounts described in the preceding paragraph;


(c) Borrower shall have received all of the proceeds of the Subordinated Debt
contemplated by Section 2 hereof, and Lender shall have received a
fully-executed original counterpart of each Subordination Agreement contemplated
by Section 2 of this Amendment with respect to such Subordinated Debt; and


(d) no Default or Event of Default shall exist or occur on the date hereof.


9. Upon the effectiveness of the amendments set forth in this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.


10. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


11. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflict of
laws principles.


12. Except as otherwise expressly provided in this Amendment, nothing herein
shall be deemed to amend or modify any provision of the Loan Agreement or any of
the other Financing Agreements, each of which shall remain in full force and
effect. This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


13. This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto.




[Remainder of page intentionally left blank;
signatures commence on following page.]
 
- 4 -

--------------------------------------------------------------------------------



To the fullest extent permitted by applicable law, the parties hereto each
hereby waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.





 
"LENDER":
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/ Pat Cloninger                                                     
Name: Pat Cloninger
Title: Director
         
"BORROWER":
 
SMF ENERGY CORPORATION
 
By: /s/ Michael S. Shore                                                
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer
 
 
SMF SERVICES, INC.
 
By: /s/ Michael S. Shore                                                
Name: Michael S. Shore
Title: Senior Vice President& Chief Financial Officer
 
 
H & W PETROLEUM COMPANY, INC.
 
By: /s/ Michael S. Shore                                                
Name: Michael S. Shore
Title: Senior Vice President & Chief Financial Officer

 
Twelfth Amendment to Loan Agreement

--------------------------------------------------------------------------------


 
JOINDER


The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.
 
 

 
"GUARANTOR":


STREICHER REALTY, INC.,
a Florida corporation


By: /s/ Michael S. Shore                                                
Name: Michael S. Shore
Title: Senior Vice President& Chief Financial Officer


 
Twelfth Amendment to Loan Agreement

--------------------------------------------------------------------------------



EXHIBIT A


Form of Subordination Agreement


(See attached.)
 

--------------------------------------------------------------------------------

